Case: 18-10498       Document: 00514740051         Page: 1     Date Filed: 11/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                     No. 18-10498                    November 28, 2018
                                   Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

FELICIANO SOTO-LUGO, also known as Feliciano Soto, also known as
Feliciano Lugo, also known as Alex Lugo,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-530-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Feliciano Soto-Lugo appeals the within-Sentencing-Guidelines sentence
of 51-months’ imprisonment, imposed in connection with his guilty-plea
conviction for illegal reentry after deportation, in violation of 8 U.S.C.
§ 1326(a), (b)(1). At sentencing, Soto urged a sentence at the bottom of the
Guidelines sentencing range; but, the court imposed, inter alia, a prison



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-10498      Document: 00514740051      Page: 2    Date Filed: 11/28/2018


                                   No. 18-10498

sentence in the middle of the range.             Soto challenges the procedural
reasonableness of his sentence, asserting the district court did not provide
sufficient reasons for rejecting his bases for the lower sentence.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 48–51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
(5th Cir. 2008).
      But, because Soto did not raise this procedural-error issue in district
court, review is only for plain error. E.g., United States v. Broussard, 669 F.3d
537, 546 (5th Cir. 2012). (Soto claims such an objection was not required, but
acknowledges our precedent requires one. He raises this point only to preserve
it for possible further review.)
      Under the plain-error standard, Soto must show a forfeited plain (clear
or obvious) error that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct the
reversible plain error, but should do so only if it “seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings”. Id.
      At sentencing, the district court heard Soto’s bases for a lower sentence
including his ties to the United States, his reduced risk of reentering based on
his children’s ages, and his plan to work upon return to Mexico. During the
hearing, the court expressed its concern over Soto’s underrepresented criminal



                                          2
    Case: 18-10498    Document: 00514740051     Page: 3   Date Filed: 11/28/2018


                                 No. 18-10498

history. The court’s statements at sentencing reflect it believed a sentence at
the bottom of the Guidelines range would not be adequate.
      Even if the district court “might have said more”, the record makes clear
the court considered “the evidence and arguments”, and its statement of
reasons for the sentence imposed was “legally sufficient”. Rita v. United States,
551 U.S. 338, 358–59 (2007); see also United States v. Mondragon-Santiago,
564 F.3d 357, 360 (5th Cir. 2009) (stating the reasons must be sufficient to
permit the appellate court to conduct a meaningful review). Therefore, Soto
has not shown the requisite clear or obvious error with respect to the adequacy
of the reasons for the sentence imposed.        See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                       3